UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4030

OLIVER PILGRIM HINDS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
William L. Osteen, Sr., District Judge.
(CR-96-148)

Submitted: September 25, 1997

Decided: October 15, 1997

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter L. Jones, CLIFFORD, CLENDENIN, O'HALE & JONES,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Oliver Pilgrim Hinds appeals his conviction for a violation of 18
U.S.C.A. § 844(i) (West 1976 & Supp. 1997). Hinds and an accom-
plice set fire to and destroyed the Pleasant Ridge United Church of
Christ in Greensboro, North Carolina. After waiving a jury trial,
Hinds stipulated that all elements of the offense were proven with the
exception of the church's effect on interstate commerce. After hearing
evidence on the issue, the district court denied Hinds' motion to dis-
miss and entered a verdict of guilty. Hinds appeals, arguing once
again that the Government failed to prove that the church affected
interstate commerce. Hinds also suggests on appeal that the applica-
tion of 18 U.S.C. § 844(i) to the destruction of a church violates the
First Amendment. Because we find no merit to either of Hinds' con-
tentions, we affirm.

To maintain its prosecution against under 18 U.S.C.§ 844(i), the
government was required to prove that Hinds: (1) maliciously; (2)
damaged or destroyed a building or other real property; (3) by use of
fire or explosives; and (4) the building was used in interstate or for-
eign commerce or in any activity affecting interstate or foreign com-
merce. See United States v. Gullett, 75 F.3d 941, 947 (4th Cir.), cert.
denied, 65 U.S.L.W. 3259 (U.S., Oct. 7, 1996) (No. 95-9274). Hinds
contests only the last element of the Government's case. He contends
that in the wake of United States v. Lopez, 514 U.S. 549 (1995), the
Government was required to provide evidence that the church "sub-
stantially affect[ed]" interstate commerce rather than merely affected
commerce. Id. at 559.

Hinds' argument relies on a mistaken interpretation of the central
thrust of Lopez. In determining whether the activity regulated by 18
U.S.C.A. § 922(q) (West 1976 & Supp. 1997),"substantially
affected" interstate commerce, the Supreme Court was concerned
with Congress's power to enact legislation concerning the possession
of firearms near schools, not the elements of a successful prosecution
under the statute. The requirement that an activity"substantially
affect[ ]" interstate commerce concerns the extent of Congress's

                    2
Commerce Clause power and the validity of the statute, not the Gov-
ernment's burden in proving its case.

Unlike the statute at issue in Lopez, § 844(i) contains the requisite
jurisdictional element because it applies only to crimes against prop-
erty "used in . . . or affecting interstate or foreign commerce." 18
U.S.C. § 844(i). In this case, we have no difficulty finding that the
Government proved the church Hinds destroyed was"used in . . . or
affect[ed] interstate or foreign commerce." Considering the evidence
in a light most favorable to the verdict, the evidence was sufficient for
a rational finder of fact to have found that final element beyond a rea-
sonable doubt. See United States v. Brewer, 1 F.3d 1430, 1437 (4th
Cir. 1993); see also Glasser v. United States , 315 U.S. 60, 80 (1942).
The church was a member of a national organization of churches to
which it annually transmitted funds raised from its members and other
sources. Those funds are further disseminated by the national organi-
zation in the form of aid to missionary work, seminaries, institutions
of higher education and other programs. Additionally, the church had
a full-time employee and two part-time employees. The full-time
employee received a benefits package which included insurance pro-
cured through companies outside of North Carolina. In sum, the day-
to-day operations of the church including the purchase and use of util-
ities, insurance, various religious materials and numerous other goods
and services, affected interstate commerce to the degree necessary to
support Hinds' conviction. See United States v. Ramey, 24 F.3d 602,
607 (4th Cir. 1994). We find no merit to Hinds' first contention.

Hinds also suggests that his prosecution somehow offended the
First Amendment's guarantee of a separation between church and
state. To the extent that Hinds' argument can be coherently distilled,
he contends that if a church can affect interstate commerce, then it
can be regulated, and government regulation of churches would vio-
late the Establishment Clause of the First Amendment. See Lemon v.
Kurtzman, 403 U.S. 602, 614-15 (1962). Because the Government's
prosecution of Hinds under a facially neutral statute applied in a neu-
tral manner does not present the difficulties that might arise if Con-
gress were to attempt to exercise Commerce Clause power over
religious institutions, we decline to find that this conviction offended
the First Amendment's protection of religious freedom.

                     3
Finding no merit to either of Hinds' contentions on appeal, we
affirm the conviction. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.

AFFIRMED

                    4